Filed 9/8/20

                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                 DIVISION FOUR


 In re J.E., a Person Coming Under
 the Juvenile Court Law.

 THE PEOPLE,
                                              A156839
         Plaintiff and Respondent,
 v.                                           (Contra Costa County
                                              Super. Ct. No. J1900105)
 J.E.,
         Defendant and Appellant.

         J.E. appeals from an order of the juvenile court declaring her a ward
and placing her on probation. (Welf. & Inst. Code, § 602.) The court found
J.E. committed two misdemeanor violations of the Penal Code, battery on a
peace officer (§ 242/243, subd. (b)), and resisting, obstructing or delaying a
peace officer (§ 148, subd. (a)(1)). J.E. argues there is insufficient evidence in
the record to establish she appreciated the wrongfulness of her conduct, as
required for minors under the age of 14. (Pen. Code, § 26.) We affirm the
judgment.
               FACTUAL AND PROCEDURAL BACKGROUND
         On January 27, 2019, at approximately 12:45 p.m., two sheriff deputies
responded to a domestic violence report at a home where J.E. lived with her
mother, A.R. A.R. was crying and had a small amount of blood under her
nose. She told the deputies she and J.E. had an argument about cleaning the



                                         1
house. During the argument, A.R. “shoved” J.E., and J.E. hit A.R. “a couple
times” in the face. J.E. then left the house and A.R. did not know where she
was. A.R. signed a citizen’s arrest form for battery and provided a physical
description of J.E. While interviewing A.R., the deputies saw J.E. down the
street and left by car to speak with her.
      J.E. was walking on the sidewalk with a friend. The deputies exited
their marked patrol car, called to J.E. by name, and identified themselves.
The deputies told J.E. they needed to escort her back home to talk with her
mother and “figure out” how to handle the situation. The deputies told J.E.
she was not under arrest, but she needed to come with them.
      J.E. refused to go with the deputies, stating, “F you. I’m not going to go
with you guys,” and began walking away. The deputies followed J.E. and told
her “five or six” times to stop walking. J.E. ignored the commands. One of
the deputies then grabbed one of J.E.’s arms and the other deputy grabbed
her other arm, with one deputy stating, “We’re going to escort you home.”
J.E. began “twisting and turning” and “flailing her legs” as the deputies
attempted to bring her to the patrol car. The deputies then handcuffed her.
As the deputies were bringing J.E. back to the patrol car, J.E. spit at the
deputies and kicked a different vehicle, causing a dent. The deputies then
placed J.E. in the back of the patrol car. Once there, J.E. kicked one of the
deputies in the stomach. The deputy “was able to pull back, so it . . . didn’t
impact [her] stomach forcefully.”
      The deputies drove to J.E.’s house, where A.R. was waiting out front.
The officers allowed A.R. to come up to the vehicle to speak with J.E. After
speaking with A.R. briefly, J.E. told the deputies, “I’m done. Can you please
have my mom leave.” A.R. then yelled at J.E., “I hope you die. I hope they
beat your ass in there. I hope they never let you out.” A deputy then asked



                                       2
A.R. to step away from the patrol car, and A.R. replied, “F you, B.” The
deputies asked a bystander to remove A.R. from the area and took J.E. to
juvenile hall.
      On January 29, 2019, the Contra Costa County District Attorney’s
Office filed a juvenile wardship petition alleging J.E. committed
misdemeanor battery upon a peace officer and misdemeanor resisting,
obstructing, or delaying a peace officer.
      A detention hearing was held on January 30, 2019. At the hearing, the
Probation Department submitted an initial case assessment. A.R. had
reported that there were prior incidents when J.E. hit her with a hanger and
threatened to kill her. According to A.R., J.E rarely followed her commands
and consistently skipped school. A.R. quit her job because J.E.’s behavior had
“become out of control.” A review of J.E.’s school records showed J.E. was
suspended twice for being physically aggressive and making threats towards
staff, and was disciplined on several occasions for unexcused absences,
disrupting class, using profanity, and being under the influence of marijuana.
      At the detention hearing, J.E.’s counsel requested that she be released
to A.R., who had agreed to have her daughter come home with an ankle
monitor. The probation officer and the People opposed this request and
recommended that J.E. be detained, based on evidence that she had been
disrespectful to her mother, school staff and police officers, and that she had
punched A.R. during the most recent incident. The court followed the
probation officer’s recommendation, citing concerns about J.E. and A.R.’s
volatile relationship and A.R.’s safety if J.E. were allowed back home.
      A contested jurisdictional hearing was held on February 26, 2019. The
People elicited testimony about the incident from A.R. and one of the
arresting deputies. A.R. also testified about her relationship with her



                                        3
daughter. J.E. was 11 when she began living with A.R., before which she
lived with her grandmother. A.R. stated she never taught J.E. the difference
between right and wrong. She also denied teaching J.E. that it was wrong to
hit somebody, testifying that she “told her to stand up for herself.” A.R.
testified further that she never taught J.E. how to interact with police officers
or to respect the commands of police officers.
      After the witnesses completed their testimony, J.E. moved to dismiss
the wardship petition, arguing the prosecution failed to establish that she
had the requisite capacity to commit the alleged crimes. The court denied the
motion, finding J.E. understood the wrongfulness of her conduct. The court
also sustained the wardship petition, finding J.E. committed the alleged
offenses.
      At a dispositional hearing on March 19, 2019, J.E. was declared a ward
of the court and was placed on probation.
                                DISCUSSION
      J.E. contends there is insufficient evidence to support the juvenile
court’s jurisdictional findings. J.E. does not dispute that she resisted an
officer and committed battery on an officer, but she argues that this conduct
was not unlawful because she did not understand that it was wrong.
      Penal Code section 26, which applies in juvenile wardship proceedings,
creates a presumption that a child under the age of 14 is incapable of
committing a crime. (In re Gladys R. (1970) 1 Cal. 3d 855, 863 (Gladys R.).)
To overcome this presumption, the prosecution must show by clear and
convincing evidence that the child understood the wrongfulness of the
charged act at the time of its commission. (Pen. Code, § 26; In re Manuel L.
(1994) 7 Cal. 4th 229, 232; People v. Cottone (2013) 57 Cal. 4th 269, 280.)
Penal Code section 26 “embodies a venerable truth . . . that a young child



                                       4
cannot be held to the same standard of criminal responsibility as his [or her]
more experienced elders.” (Gladys R., supra, 1 Cal.3d at p. 864.)
      On appeal, we review the juvenile court’s ruling under Penal Code
section 26 to determine if it is supported by substantial evidence. (In re
Marven C. (1995) 33 Cal. App. 4th 482, 486 (Marven C.).) Substantial evidence
is “evidence that is reasonable, credible, and of solid value—from which a
reasonable trier of fact could have made the requisite finding under the
governing standard of proof.” (In re Jerry M. (1997) 59 Cal. App. 4th 289, 298.)
Under this standard “we review the record in the light most favorable to the
court’s determinations and draw all reasonable inferences from the evidence
to support the findings and orders.” (Kevin R. v. Superior Court (2010) 191
Cal. App. 4th 676, 688–689.) “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are sufficient facts to
support the findings of the trial court.” (In re Matthew S. (1988) 201
Cal. App. 3d 315, 321.) “[T]he trial court’s ruling must be upheld if there is
any basis in the record to sustain it.” (People v. Marquez (1992) 1 Cal. 4th
553, 578.)
      Courts consider the age, experience, knowledge and conduct of a minor
to determine whether she understood the wrongfulness of her conduct.
(Gladys R., supra, 1 Cal.3d at p. 867.) Knowledge of wrongfulness cannot be
inferred from the offense itself, but the court may consider “the attendant
circumstances of the crime, such as its preparation, the particular method of
its commission, and its concealment.” (In re Tony C. (1978) 21 Cal. 3d 888,
900 (Tony C.).) The closer a child is to the age of 14, the more likely she is to
appreciate the wrongfulness of her conduct. (In re Paul C. (1990) 221 Cal.
App.3d 43, 53 (Paul C.); Marven C., supra, 33 Cal.App.4th at p. 487.)




                                        5
      Applying these standards, we conclude that substantial evidence
supports the trial court’s finding that J.E. knew her conduct was wrongful.
J.E. was less than a month from her fourteenth birthday at the time of the
incident. When a child is so close to 14, it is more likely she understood the
wrongfulness of her conduct. (See Paul C., supra, 221 Cal. App. 3d at p. 52;
Marven C., supra, 33 Cal.App.4th at p. 487.) And we find no evidence of any
impairment that might indicate J.E. has a diminished social or mental
capacity for her age. (Compare Gladys R., supra, 1 Cal.3d at p. 867 [12-year-
old girl had “the social and mental age of a 7-year-old.”].)
      The circumstances surrounding J.E.’s current offenses also provide
some evidence that J.E. understood her conduct was wrong. The deputies
were in uniform, in a marked patrol car, and identified themselves as
deputies when they first contacted J.E. and told her she needed to accompany
them. J.E. told the deputies she was “not going to go with you guys,” and
ignored them telling her to stop walking away. Her words show J.E.
understood what was being asked of her and made a conscious choice to resist
the deputies, and her resistance was not fleeting or equivocal, but grew as the
encounter continued. Even after J.E. was forcibly detained, she continued to
resist by kicking at the officers, spitting at them and, ultimately, kicking one
officer in the stomach. This is conduct that, whether it is aimed at a peace
officer or anyone else, most 13-year-olds know is wrong.
      But the capacity determination requires a trial court to consider the
particular circumstances and perspective of the individual child before it,
rather than to rely on generalizations about what children of a certain age
should know. The evidence in this case is that the only parent who may have
been a fixture in J.E.’s life did not teach her to respect authority figures or to
expect fair treatment from them. Witness, for example, the way J.E.’s



                                        6
mother lashed out when J.E. told the police she was finished speaking with
her mother from the back of the police car. This evidence does not defeat the
trial court’s capacity determination because J.E.’s mother was not her only
moral guide. J.E. lived with her grandmother until the age of 11, and likely
there learned right from wrong, as A.R. testified that J.E. was basically a
good kid. Also, the probation department’s initial case assessment contains
evidence that J.E. had been taught—by her school if not at home—that it is
wrong to disobey and physically assault authority figures. The assessment
reveals that J.E. had a substantial history of disrespecting and being
physically aggressive toward authority figures and of being disciplined for
this conduct. Combining this evidence specific to J.E.’s circumstances with
evidence from the incident itself, we conclude there is substantial evidence
supporting the trial court’s determination that J.E. understood at least some
of her conduct to be wrongful.
      J.E. argues she did not understand she was required to obey the
deputies because they told her she was not under arrest. But if J.E.
understood the concept of being arrested she necessarily understood the
officers’ authority over her. As the juvenile court explained at the contested
jurisdiction hearing, the officers clearly communicated to J.E. that she was
required to accompany them back to her home so that they could resolve her
mother’s complaint against her. And even if J.E.’s initial failure to
accompany the deputies could be excused on the basis she did not understand
this obligation, her later acts of kicking and spitting at the deputies were also
acts obstructing a peace officer in the performance of his or her duty, and
these later, more aggressive acts provided a sufficient basis for both of the
charges against J.E. Any confusion as to whether she needed to accompany




                                        7
the deputies would not have excused the violent behavior after she was
detained.
      J.E. contends that A.R.’s testimony compels the conclusion that J.E. did
not know her conduct was wrong. We disagree. A.R. did not testify that J.E.
does not understand that it is wrong to disrespect, disobey, or strike out
physically against a police officer, but only that A.R. did not teach her
daughter these lessons. But J.E. lived with her grandmother until she was
11, and nothing in the record indicates that J.E.’s grandmother failed to
teach her right from wrong. Moreover, J.E. was in eighth grade at the time of
the incident, and part of going to school is learning to respect other people,
including teachers and other authority figures. Evidence that J.E. was
disciplined at school for her disrespectful and violent conduct shows that she
was taught she should respect the commands of authority figures, even if her
mother never imparted these lessons.
      J.E. argues her kicking was a “self-preservation impulse” because she
was confused why the deputies were arresting her and fearful of returning
home to a “volatile situation.” Evidence that J.E. may have been afraid of her
mother does not further her argument that she did not know her actions
against the officers were wrongful. We find no evidence that J.E. expressed a
fear of the officers, and the circumstances surrounding the encounter give us
no reason to believe J.E. was made to feel afraid. Nor do we find any
indication in the evidence or testimony that J.E.’s spitting and kicking at the
officers was an involuntary impulse or an act of self-defense.
      J.E. contends that the circumstances surrounding her offenses do not
support an inference that she knew her conduct was wrongful because she
did not plan to commit a crime or attempt to cover up criminal conduct, but
simply acted out of “instinct and fear.” As support for this argument, J.E.



                                        8
relies on a line of cases in which the minor’s knowledge of wrongfulness was
established with evidence of the minor’s significant preparation for and/or
concealment of criminal conduct. (In re Joseph H. (2015) 237 Cal. App. 4th
517, 540 [minor understood wrongfulness of shooting his father because he
had secretly taken the gun and then hid it after the shooting]; Tony C., supra,
21 Cal.3d at pp. 900–901 [minor repeatedly threatened woman with deadly
force and took her to secluded location before he raped her]; People v. Lewis
(2001) 26 Cal. 4th 334, 379 [minor knew arson was wrongful because he fled
crime scene and gave conflicting statements to detectives about the
incident].)
       J.E.’s authority is inapposite; the fact that J.E.’s offenses did not
involve preparation, or a cover-up, does not mean she failed to comprehend
what she did was wrong. Nor do the circumstances surrounding J.E.’s
interaction with the deputies compel the conclusion that she acted out of
instinct and fear or, even if those were her motivations, that she did not
understand her conduct was wrong. J.E. was almost 14 years old when two
deputies clearly communicated to her that she needed to accompany them
because of the physical altercation that she had just had with her mother.
Without expressing fear or confusion, J.E. responded to the officers with
verbal profanity, physical resistance and, ultimately, physical violence.
These circumstances support the trial court’s finding that J.E. understood the
wrongfulness of her actions.
      We understand that the deputies intervened at a moment when J.E.
was angry, upset, and in no mood to cooperate, and that because she is still a
child her ability to regulate her emotions remains underdeveloped. But none
of that gives her the right to resist lawful authority or to kick a peace officer
who was lawfully doing her job. We conclude there is substantial evidence to



                                        9
support the trial court’s finding that J.E. knew it was wrong to strike out in
this manner.
                               DISPOSITION
      The judgment is affirmed.




                                      10
                                 _________________________
                                 TUCHER, J.


I CONCUR:


_________________________
POLLAK, P. J.




People v. J.E. (A156839)




                            11
      STREETER, J., Concurring and Dissenting.
      While I concur in one narrow aspect of my colleagues’ reasoning, I must
respectfully dissent from most of their opinion and from their disposition.
                                I. Background
      The majority opinion sketches out the events preceding J.E.’s arrest
accurately, but omits some of the details surrounding the domestic violence
report from A.R. that brought Sheriff’s Deputies Slater and Spangler to the
scene. Perhaps most importantly, A.R., in her testimony at the contested
jurisdictional hearing, made it clear that she started the physical fight with
J.E. And when asked why she “call[ed] the police” after the altercation with
J.E., A.R. replied “to scare her.”
      “Scare her,” she did. The two deputies, upon spotting J.E. a few blocks
from A.R.’s apartment, tried to question her. J.E., who had no previous
experience in any encounter with law enforcement officers, tried to walk
away, but the deputies insisted she come along with them. J.E. protested,
and tried to twist away as she was being led by the arm to a patrol car,
kicking and screaming.
      The deputies handcuffed J.E., and dragging her by the arms, forced her
into the back of their patrol car. While they were “scooting” J.E. into the
backseat, positioned with her legs across the bench, she thrust a foot at
Deputy Slater, touching her in the midriff as the deputy backed away.
According to Deputy Slater’s testimony at the jurisdictional hearing, J.E.’s
foot “didn’t impact my stomach forcefully because I was a far enough distance
away.”
      The final chapter in the events on the day of J.E.’s detention, touched
upon by the majority—properly so, because it is relevant to J.E.’s state of
mind that day—occurred after Deputies Slater and Spangler drove J.E. back


                                       1
to A.R.’s apartment, where A.R. expressed surprise that rather than simply
bringing J.E. home, the deputies were taking her to jail or to juvenile hall. A
few additional details are worthy of note here too.
      While J.E. was still seated in the patrol car, the deputies allowed A.R.
to speak to J.E. through the car window. At some point, J.E. said to the
deputies, “I’m done. Can you please have mom leave.” When the deputies
instructed A.R. to back away from the car, she began yelling at J.E. During
her tirade, according to Deputy Slater, she yelled, “I hope you die. I hope
they beat your ass in there. I hope they never let you out.” Upon being
instructed again to move away, A.R. refused and “continued to yell
obscenities. At that point, she yelled, ‘F you, B’ to Deputy Spangler.”
      The deputies then drove away, but before taking J.E. to the station for
booking, they parked and spoke to her. According to Deputy Slater’s
testimony, “[J.E.] was very upset. She went from being angry at the situation
to after all of the comments and things that happened with her mom, she
started crying and was visibly upset. . . . We . . . spoke with [J.E.] and
essentially told her that was awful what your mother just said to you. It was
uncalled for. It shouldn’t have happened.”
      Following J.E.’s detention, these wardship proceedings on a first
petition under Welfare & Institutions Code section 602, subdivision (a),
ensued.1


      1 The Probation Department’s Hearing Information Sheet/Initial Case
Assessment, filed prior to the detention hearing, indicated, among other
things, that J.E. is a “Runaway Risk” based on A.R.’s report that “she has left
home without permission once previously and her whereabouts [were]
unknown for approximately three days” and based on J.E.’s admission that
she left “home without permission and while away from home she was under
the influence of alcohol.” The Hearing Information Sheet/Initial Case


                                        2
                                 II. Analysis
      A. The Charged Offenses
      J.E.’s conduct upon being approached by Deputies Slater and Spangler,
which included a profanity-laced refusal to cooperate and an attempt to spit
at them, was nasty, rude, and disrespectful, but was it criminal?
      Because “ ‘[o]nly a slight unprivileged touching is needed to satisfy the
force requirement of a criminal battery’ ” (People v. Dealba (2015)
242 Cal. App. 4th 1142, 1149), J.E.’s “kick” to Deputy Slater would
unquestionably be sufficient to uphold a Penal Code section 243,
subdivision (b) conviction if J.E. were an adult. The same would be true for
the Penal Code section 148, subdivision (a)(1) charge, since J.E.’s conduct in
walking away from and then resisting these two deputies impeded them from
carrying out their duties. (In re Chase C. (2015) 243 Cal. App. 4th 107, 113.)
Criminal battery and resisting a peace officer are general intent crimes,
requiring only “ ‘an intent to perform an act of such a nature that the law
declares its commission punishable as a criminal offense.’ ” (People v. Rocha
(1971) 3 Cal. 3d 893, 899.)
      But we are not dealing with an adult. We have a 13-year-old here, and
Penal Code section 26 presumes her to be incapable of committing a criminal
offense unless the state establishes by clear and convincing proof that she
knew the wrongfulness of her acts. For children under age 14, the issue of
criminal capacity cuts below mens rea and is of more fundamental
significance. Taking the clear and convincing burden into account, as we




Assessment also indicated that, for the then-current academic year at J.E.’s
middle school, she had been “suspended for 4 days . . . and ha[d] accumulated
34 all-day unexcused absences.”

                                       3
must (Conservatorship of O.B. (2020) 9 Cal. 5th 989, 1005–1012), I do not
think the People met their Penal Code section 26 burden on this record.
      B. Penal Code Section 26
      “ ‘California . . . rebuttably presumes all minors under the age of 14
incapable of committing a crime, but does not totally exclude any child from
criminal responsibility.’ [Citations.] ‘Section 26 stands to protect . . . young
people . . . from the harsh strictures of [Welfare and Institutions Code]
section 602.’ ” (In re Paul C. (1990) 221 Cal. App. 3d 43, 50; see In re
Gladys R. (1970) 1 Cal. 3d 855, 867 (Gladys R.); People v. Cottone (2013)
57 Cal. 4th 269, 281 [“presumption of incapacity operates to exempt the minor
from legal responsibility”]; see generally Walkover, The Infancy Defense in
the New Juvenile Court (1984) 31 UCLA L.Rev. 503.)
      In evaluating whether the People rebutted the presumption of
incapacity on this record, the juvenile court was entitled to infer appreciation
of the wrongfulness of the charged conduct from J.E.’s “age, experience, and
understanding” (Gladys R., supra, 1 Cal.3d at p. 864); from any warnings or
instructions given to her about the offending conduct on prior occasions (In re
Jerry M. (1997) 59 Cal. App. 4th 289, 298); and, since reliance on
circumstantial proof is “inevitable” when “the issue is a state of mind” (In re
Tony C. (1978) 21 Cal. 3d 888, 900), from the “attendant circumstances of the
crime.” (Ibid.)
      Because “it is only reasonable to expect that generally the older a child
gets and the closer she approaches the age of 14, [and] the more likely it is
that she appreciates the wrongfulness of her acts,” a “child’s age is a basic
and important consideration.” (In re Cindy E. (1978) 83 Cal. App. 3d 393,
399.) Most of the cases invoking this precept, to be sure, involve very serious
crimes. Of course, a child nearing age 14 can be expected to understand it is



                                        4
wrong to commit murder (In re Marven C. (1995) 33 Cal. App. 4th 482), rape
(In re Tony C., supra, 21 Cal. 3d 888), forced oral copulation (In re Paul C.,
supra, 221 Cal. App. 3d 43), or conspiracy to burglarize cars (In re Harold M.
(1978) 78 Cal. App. 3d 380). That makes sense, since brutality and advance
planning are circumstances that have obvious bearing on knowledge of
wrongfulness.
      But age alone cannot decide the question. Applying the Penal Code
section 26 presumption is not like horseshoes, where close is good enough. If
it sufficed to rebut the presumption that a minor is about to turn 14, the
legislatively determined cut-off of age 14 would be meaningless. In my
view—and as I read the majority’s opinion, my colleagues do not disagree—
some other factor must be present in addition to the child’s age. (See, e.g.,
In re Clyde H. (1979) 92 Cal. App. 3d 338, 344 [“past similar incidents of rock
throwing where appellant ran away” at the appearance of his mother
“suggest[ed] consciousness of guilt”]; In re Jerry M., supra, 59 Cal.App.4th at
p. 298 [minor “was told and knew of the wrongfulness of his acts: his mother
had told him it was wrong to touch girls in certain places, and he appeared to
understand it was wrong to touch girls’ breasts or attack other children”].)2
      No such factor is present in this case.
      C. J.E.’s Lack of Experience with Law Enforcement Officers
      At issue in this case is a 13-year-old African-American child’s first
encounter with law enforcement. If the widespread public tumult of late over
police violence in our country has taught anything, it is that many people in
minority communities, particularly young people, live in fear of even routine


      2 See also, e.g., In re Cindy E., supra, 83 Cal.App.3d at page 400
(fabrication of innocent motive, shifting blame on others, minimization of role
in the offense); In re Clyde H., supra, 92 Cal.App.3d at page 344 (apology for
commission of offense).

                                       5
interactions with law enforcement. I point to this issue not because I think
the deputies involved here did anything wrong—quite to the contrary, their
treatment of J.E., especially when they realized she was the victim of abuse
at the hands of A.R., was commendably sensitive—but because the only
evidence in the record bearing on whether J.E. understood how to conduct
herself in these circumstances was A.R.’s testimony that she never spoke to
her about it.3
      Rather than deal with this issue directly, the majority speaks generally
of other sources of moral instruction, pointing out that J.E. was taught it was
“wrong to disobey and physically assault authority figures” because she had
been disciplined at school for being disrespectful and physically aggressive
toward teachers. And surely, the majority says, J.E.’s grandmother, with
whom she lived for a number of years, taught her to discern “right from
wrong.” But we are not talking about an encounter with “authority figures”
in the generic sense. Nor are platitudes about knowing “right from wrong”
helpful here.4

      3 The Report and Recommendation of the Probation Department, filed
after the charges against J.E. were sustained, and before the disposition
hearing, summarizes an interview of J.E. in which she stated that her mother
had, in fact, spoken to her about what to do in the event she was approached
by police. According to J.E., “she was told [by A.R.] not to answer questions
asked by police . . . as she is a minor and it was within her rights.”
      4 The apparent reason the majority finds it necessary to resort to
generalizations about “authority figures” and discipline at school, and to
speculate about things J.E.’s grandmother must have taught her, is the
following testimony from A.R. on direct examination by the prosecutor:
“Q: While she was living with you, and while you were raising her, did you
ever talk to her about the difference between right and wrong? A: I can’t say
I really did. Q: Did you ever talk to her or teach her about hitting other
people? A: Yes, I told her to defend herself. Q: And what about hitting others
as the aggressor? . . . [¶] Q: Did you talk to her about that? A: I just told her


                                       6
      We must not look away from what actually happened here. There are
no classes in school that offer guidance on how to handle encounters with law
enforcement. These things are typically passed down by a parental figure
who is wise enough to provide counsel on the subject. Many parents of
children of color, at some point in the course of child-rearing, find it necessary
to provide their children self-protective advice to guide them in any future
encounters with law enforcement. One version of this advice, commonly
known as “The Talk,” emphasizes the importance of showing utmost courtesy
and cooperation, willingness to comply with any directions given by an
officer, and attentiveness to things that may not be obvious (certainly not to a
child), like keeping his or her hands empty and in full view.5 There was no
evidence before the juvenile court that J.E. had any guidance about this
uniquely difficult set of issues.
      Left to fend for herself, J.E. tried to walk away. Her reaction in doing
so was not entirely wrong, since in some circumstances any citizen (not just a
minor) may simply “go on his way” when approached by the police (People v.
Souza (1994) 9 Cal. 4th 224, 234), but it was certainly wrong in the particular


to stand up for herself. That’s it. Q: Did you ever tell her that it was wrong
to initially hit somebody, not in defense but initially? A: No. . . . [¶] Q: . . .
[W]hen you were raising [J.E.] . . . did you ever talk to her about what good
behavior is? A: No. Q: And did you ever talk to her about what bad behavior
was? A: No. Q: Never? A: No. She’s—she’s been a good kid . . . . Q: And
when you say she was a good kid, did you teach her what those good
behaviors were? A: No. She just did it herself.”
       This line of questioning, quite plainly designed to lay a foundation for
Penal Code section 26 “knowledge of wrongfulness,” obviously backfired,
leaving a gap in the record on the issue.
      5 Young, Deaths Shape How Black Parents Navigate the ‘Talk’ (June 8,
2020) WebMD Health News 
(as of September 3, 2020).


                                        7
setting we have here. Unquestionably, these deputies were empowered to
take J.E. into custody based on the information they had from A.R. and the
citizen’s arrest warrant she signed. The majority finds significance in J.E.’s
understanding of what the deputies told her when they initially said she was
not under “arrest,” but we can hardly expect J.E. to have appreciated the
Fourth Amendment nuances of her situation once the deputies changed their
minds and handcuffed her.
      In the absence of proof that A.R. was prepared for how to handle
encounters with law enforcement, we are left to surmise about how a young
person of J.E.’s age, of J.E.’s race, in J.E.’s community, may be expected to
react when faced with a sudden show of law enforcement authority. There
are some unstated assumptions behind the juvenile court’s finding that J.E.
knew it was wrongful to attempt to walk away from Deputies Slater and
Spangler. The majority adopts those assumptions, declining to look behind
them in the name of substantial evidence review. I see things differently. I
would respectfully suggest that, from the perspective of someone in J.E.’s
shoes (not the perspective of “most 13-year-old[]”), an effort to withdraw or
flee is just as likely to be an act of panicked self-preservation as it is of
knowing disobedience.
      The nastiness that followed J.E.’s attempt to walk away from the
deputies is hardly something to be condoned, but it is far from clear to me
that any of it was criminal in the sense that must be shown for a child of this
age. The only thing that does seem clear on this record is that, when all of
the circumstances are taken into account, this 13-year-old, having made the
decision to withdraw out of fear, had an emotional meltdown when she
suddenly found herself in handcuffs, being frog-marched to a squad car.




                                         8
      D. J.E.’s Reaction to Being Taken into Custody
      Looking at the initial interaction between J.E. and Deputies Slater and
Spangler, the juvenile court observed that, once the deputies reassured J.E.
they did not intend to arrest her and that all they wanted to do was talk to
her about the altercation with her mother and take her home, it should have
been evident to J.E. they were there to try to help her. Under the
circumstances, the court concluded, J.E. must have understood it was wrong
to “fight” with them. The majority concludes, similarly, that J.E. must have
understood she was expected to obey and not defy these deputies, for, after
all, they were in full uniform and they drove up in a marked patrol car.
      But to prepare her for this specific situation, J.E.’s only teacher was her
mother, who modelled physically and verbally confrontational conduct when
under stress. When J.E.’s attempt to walk away did not work, she expressed
her displeasure with all the extravagant drama of a scared 13-year-old,
attempting to look “tough.” While the sustained obnoxiousness that followed
would strike anyone of ordinary sensibilities as offensive, I question my
colleagues’ use of the talismanic word “violent” to describe it, with all of the
freight that word brings. The specific assaultive conduct we are addressing—
and the conduct found to have violated Penal Code section 243,
subdivision (b)—is J.E.’s “kick” to Deputy Slater’s midriff area, which the
deputy described as little more than a touch as she was backing away.
      In my view, J.E. deserves a pass for this under Penal Code section 26.
Most parents will recall what it is like to encounter a flailing foot, elbow or
knee while subduing an emotionally distraught child whose actions are being
governed by the manic sense of grievance we commonly call a tantrum. But
few, I suspect, would describe the child’s mental state in delivering such a
blow—if the child was even aware it was a blow—as a deliberate effort to



                                        9
commit a “violent” assault. I see no reason to treat this situation any
differently. The only basis for concluding that J.E.’s “kick” to Deputy Slater
was criminal, in my view, appears to be a determination to punish J.E. for
crudely disrespecting these two deputies while in the throes of an emotional
collapse.
      We might say, I suppose, that “most 13-year-old[]” would know it was
wrong to behave this way rather than submit quietly when dealing with law
enforcement officers, but as the majority rightly acknowledges, a juvenile
court must “consider the particular circumstances and perspective of the
individual child before it, rather than to rely on generalizations about what
children of a certain age should know.” J.E. was still a child in the eyes of
the law, and there is no evidence on this record she was streetwise or mature
beyond her years. (In re Harold M., supra, 78 Cal.App.3d at p. 385 [“evidence
support[ed] an inference that [13-year-old] minor knew [auto burglary] . . .
was condemned by law enforcement and court officers; that knowledge of the
wrongfulness of the conduct was brought directly to his attention through
police detention and court appearances; and that, far more effective than
moral instruction by parent or teacher, such firsthand experiences had left
their imprint on the minor’s conscience”].)
                               III. Conclusion
      I concur in the majority’s view that, when applying Penal Code section
26, juvenile courts must consider the individualized circumstances of the
child before it, rather than rely on assumptions about the knowledge of
wrongfulness a “normal” child her age would have. That principle, I think,
takes a small step toward the elimination of unconscious bias in the juvenile
justice system, since it prevents judges from calling upon their own
presuppositions about expected behavior in children, whose cognitive ability



                                       10
to self-regulate and make moral judgments, modern brain science now
teaches us, develops at vastly different rates well into their teenage years.6
      But in applying the criteria set out in the case law under Penal Code
section 26, the majority opinion fails to apply the principle it enunciates.
J.E.’s lack of experience in dealing with law enforcement and the absence of
any evidence of conscious wrongdoing ought to be dispositive here. There is
no evidence—none—that J.E. understood she could not walk away and refuse
to cooperate when approached by Deputies Slater and Spangler, thereby
violating Penal Code section 148, subdivision (a)(1). And given the objective
evidence of her frenzied mental state at the time she was taken into custody,
there is insufficient proof to support a Penal Code section 243, subdivision (b)
violation.
      In borderline cases, we should be guarded about over-criminalizing the
juvenile justice system, particularly when presented with first petitions. I
recognize we generally defer to a juvenile court’s fact-finding, but I think the
majority’s application of the substantial evidence test on this record is
insufficiently rigorous in light of the heightened standard of proof.
(Conservatorship of O.B., supra, 9 Cal.5th at pp. 1005–1012.) Under the
circumstances presented, I fail to see how it can be said that the People met
their burden of establishing by clear and convincing proof that J.E. should be
stripped of her presumptive exemption “from the harsh strictures of [Welfare
and Institutions Code] section 602.” (In re Paul C., supra, 221 Cal.App.3d at
p. 50.)




      6See Henning, Criminalizing Normal Adolescent Behavior in
Communities of Color: The Role of Prosecutors in Juvenile Justice Reform
(2013) 98 Cornell L.Rev. 383, 397–401, 419–424.

                                       11
      Stepping back and considering this case from a broader perspective, we
would do well to remember a key distinction drawn fifty years ago in
Gladys R., which remains the lodestar opinion construing Penal Code section
26. If a juvenile court must intervene in a child’s life, a wardship may be
declared under Welfare and Institutions Code section 601, for status offenses,
as well as under section 602, for criminal offenses. (See Welf. & Inst. Code,
§ 601, subd. (a) [persistent or habitual refusal to obey directions of parent,
guardian or custodian], id., subd. (b) [truancy or persistent or habitual
refusal to obey directions of school authorities]; § 602 [commission of acts
which, if committed by an adult, would be crimes].) “Strictly speaking, ‘[a]n
adjudication under section 601 neither requires nor implies a finding of
‘delinquency.’ ” (In re W.B. (2012) 55 Cal. 4th 30, 42.)
      Central to the Gladys R. holding is a recognition that the line drawn by
Penal Code section 26 does “not lie at the periphery of the statutory scheme”
governing juvenile justice in California. (Gladys R., supra, 1 Cal.3d at
p. 863.) Justice Tobriner’s opinion for the Gladys R. court is very clear that,
to protect children from the grave consequences of wardship under Welfare
and Institutions Code section 602, with all of the stigma and potentially
negative consequences for a child’s life that it brings, Penal Code section 26
stands as a bulwark between sections 601 and 602 of the Welfare and
Institutions Code. (Gladys R., supra, at pp. 864–867.) Indeed, he points out
it is “practically the only special provision for children in the entire legal
system.” (Id. at p. 863.) Cases like this one, I am sorry to say, dilute it into
nonexistence.


                                             _________________________
                                             STREETER, J.




                                        12
Trial Court:               Contra Costa County Superior Court

Trial Judge:               Hon. John C. Cope

Counsel for Appellant:     Law Office of Erin Keefe, Erin W. Keefe, by
                           Appointment of the Court of Appeal under the
                           First District Appellate Project Assisted Case
                           System

Counsel for Respondents:   Xavier Becerra, Attorney General; Lance E.
                           Winters, Chief Assistant Attorney General;
                           Jeffrey M. Laurence, Senior Assistant Attorney
                           General; Masha Dabiza, Deputy Attorney
                           General




People v. J.E. (A156839)




                                  13